Case 14-21311        Doc 55     Filed 05/07/19     Entered 05/07/19 13:30:34          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-21311
         Keiona L Lumpkin

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 06/06/2014.

         2) The plan was confirmed on 08/22/2014.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
08/19/2016, 12/21/2018.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 06/03/2016, 10/25/2018, 10/25/2018.

         5) The case was completed on 03/05/2019.

         6) Number of months from filing to last payment: 57.

         7) Number of months case was pending: 59.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $4,800.00.

         10) Amount of unsecured claims discharged without payment: $9,738.97.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 14-21311       Doc 55      Filed 05/07/19    Entered 05/07/19 13:30:34                 Desc         Page 2
                                                 of 3



 Receipts:

         Total paid by or on behalf of the debtor            $27,783.58
         Less amount refunded to debtor                         $423.58

 NET RECEIPTS:                                                                                  $27,360.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                               $4,000.00
     Court Costs                                                             $0.00
     Trustee Expenses & Compensation                                     $1,321.08
     Other                                                                   $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                $5,321.08

 Attorney fees paid and disclosed by debtor:                   $0.00


 Scheduled Creditors:
 Creditor                                     Claim         Claim            Claim        Principal       Int.
 Name                               Class   Scheduled      Asserted         Allowed         Paid         Paid
 COMED LEGAL REVENUE RECOVERY Unsecured           200.00        261.97           261.97          42.85        0.00
 HEIGHTS FINANCE CORP           Unsecured      2,625.00       1,956.77         1,956.77        320.05         0.00
 ILLINOIS BELL TELEPHONE COMPAN Unsecured         224.00        224.30           224.30          36.69        0.00
 LVNV FUNDING                   Unsecured         447.00        495.99           495.99          81.12        0.00
 LVNV FUNDING                   Unsecured            NA         733.79           733.79        120.02         0.00
 LVNV FUNDING                   Unsecured            NA         421.62           421.62          68.96        0.00
 PEOPLES GAS LIGHT & COKE CO    Unsecured         486.00        425.37           425.37          69.57        0.00
 PREMIER BANKCARD/CHARTER       Unsecured         359.00        412.01           412.01          67.39        0.00
 PREMIER BANKCARD/CHARTER       Unsecured         434.00        434.97           434.97          71.14        0.00
 PRONTO FINANCE                 Secured             0.00          0.00             0.00           0.00        0.00
 LAKE COUNTY PUBLIC WORKS DEPT Unsecured          132.00           NA               NA            0.00        0.00
 PICK N SAVE KENOSHA/AMERICOLL Unsecured          167.00           NA               NA            0.00        0.00
 SPEEDY LOAN                    Unsecured         300.00           NA               NA            0.00        0.00
 TMOBILE/MIDLAND FUNDING        Unsecured         142.00           NA               NA            0.00        0.00
 TMOBILE/MIDLAND FUNDING        Unsecured      1,654.00            NA               NA            0.00        0.00
 EDUCATION DEPT OF ED/SALLIE MA Unsecured           0.00           NA               NA            0.00        0.00
 DETROIT MUNICIPAL PARKING DEPT Unsecured         500.00           NA               NA            0.00        0.00
 CERTIFIED SERVICES INC         Unsecured          32.00           NA               NA            0.00        0.00
 CITY OF CHICAGO BUREAU PARKING Unsecured         250.00           NA               NA            0.00        0.00
 COMCAST/STELLAR RECOVERY INC Unsecured           937.00           NA               NA            0.00        0.00
 WOODFOREST                     Unsecured         526.00           NA               NA            0.00        0.00
 US DEPARTMENT OF EDUCATION     Unsecured      7,000.00       7,000.00         7,000.00      1,144.91         0.00
 US DEPARTMENT OF EDUCATION     Unsecured      9,489.00       9,567.23         9,567.23      1,564.81         0.00
 WELLS FARGO DEALERS SERVICES Secured         16,424.00     16,423.41        16,423.41      16,423.41    1,908.73
 WORLD ACCEPTANCE CORP          Unsecured         300.00        729.24           729.24        119.27         0.00




UST Form 101-13-FR-S (9/1/2009)
Case 14-21311        Doc 55      Filed 05/07/19     Entered 05/07/19 13:30:34              Desc      Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal             Interest
                                                            Allowed               Paid                 Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00                $0.00
       Mortgage Arrearage                                     $0.00              $0.00                $0.00
       Debt Secured by Vehicle                           $16,423.41         $16,423.41            $1,908.73
       All Other Secured                                      $0.00              $0.00                $0.00
 TOTAL SECURED:                                          $16,423.41         $16,423.41            $1,908.73

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00             $0.00
        Domestic Support Ongoing                               $0.00               $0.00             $0.00
        All Other Priority                                     $0.00               $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $22,663.26          $3,706.78               $0.00


 Disbursements:

         Expenses of Administration                             $5,321.08
         Disbursements to Creditors                            $22,038.92

 TOTAL DISBURSEMENTS :                                                                      $27,360.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 05/07/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
